 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
     13trustee@oak13.com
 4

 5 Trustee for Debtor(s)

 6
                           UNITED STATES BANKRUPTCY COURT
 7                                       of the
                           NORTHERN DISTRICT OF CALIFORNIA
 8

 9 In Re
             Gina Flores                               Chapter 13 Case Number:
                                                       17-40004-RLE13
10

11                                       Debtors(s)

12                  ACCOUNTING OF CHAPTER 13 PLAN PAYMENTS

13
        The Trustee represents that as of October 09, 2019, all the payments owed by the
14
     above named debtor(s) in the Chapter 13 Case filed on January 03, 2017 and confirmed
15
     by the Court, have been paid.
16

17
     DATE: October 10, 2019                           /s/ Martha G. Bronitsky
18                                                    Martha G. Bronitsky
                                                      Chapter 13 Standing Trustee
19

20

21

22

23

24

25

26

27

28
Case: 17-40004      Doc# 115         Filed: 10/10/19     Entered: 10/10/19 15:30:57   Page 1 of 1
